269 F.2d 227
106 U.S.App.D.C. 36
Joseph F. O'BRIEN, Appellantv.William P. ROGERS, Attorney General of the United States, Appellee.
No. 14896.
United States Court of Appeals District of Columbia Circuit.
Argued April 28, 1959.Decided May 21, 1959.

Mr. Keith L. Seegmiller, Washington, D.C., for appellant.
Mr. Donald B. MacGuineas, Atty., Dept. of Justice, with whom Asst. Atty. Gen. George C. Doub and Mr. Samuel D. Slade, Atty., Dept. of Justice, were on the brief, for appellee.  Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., also entered appearances for appellee.
Before EDGERTON and WASHINGTON, Circuit Judges.1
PER CURIAM.


1
Appellant's dismissal from a position in the Department of Justice was sustained by the Civil Service Commission's Board of Appeals and Review on March 4, 1955.  On June 29, 1955, the Commission declined to reopen the matter.  On March 27, 1958, appellant filed a complaint 'for illegal separation from government service.'  The District Court granted appellee's motion for summary judgment.  The claim was barred by laches.  We need not consider appellee's other contentions.


2
Affirmed.



1
 Judge FAHY was present at the argument but took no part in the consideration or decision of the case